per curiam;
Con fecha de 11 de septiembre de 1985 la Oficina del Procurador General de Puerto Rico radicó ante este Tribunal una querella contra el abogado Federico Frey-tes Mont en la cual le imputó, en alegada violación del Canon 20 de Ética Profesional, el siguiente cargo:
La Sucn. Caballero-Hernández representada por el señor Raúl Caballero Hernández contrató los servicios profesio-nales del Lie. Federico Freytes Mont, allá para el mes de marzo de 1984, para que los representara en un caso sobre Expediente de Dominio. Por sus servicios profesionales le pagaron $497.00 por adelantado. El abogado no ha realizado el trabajo para el cual fue contratado.
Habiéndose expedido el correspondiente mandamiento, el abogado querellado fue notificado 'personalmente en Barcelo-neta, Puerto Rico, por uno de los alguaciles de este Tribunal con copia de la querella y de dicho mandamiento. No habiendo contestado el querellado en el término reglamentario de quince (15) días, mediante resolución de fecha 23 de diciembre de 1985, no obstante ello ser innecesario, le concedimos a éste un término adicional de diez (10) días para que contestara la re-ferida querella. La mencionada resolución no pudo serle noti-ficada al querellado, no obstante las múltiples gestiones reali-zadas a esos efectos, por razón de que éste ha abandonado la *13jurisdicción, desconociéndose absolutamente su paradero actual. (1)
Como es sabido, este Tribunal tiene poder inherente para reglamentar la profesión de abogacía en Puerto Rico. In re Díaz Alonso, Jr., 115 D.P.R. 755 (1984). En el pasado hemos resuelto que “la ‘naturaleza pública de que está revestida la profesión de abogado reclama de éste estricta observancia de los requerimientos de los tribunales’ ”, In re Pagan Ayala, 115 D.P.R. 814, 815 (1984), y que procede la suspensión provisional del ejercicio de la abogacía de un abogado que incurre en una “indebida, irrazonable e inexcusable tardanza” al contestar una querella radicada por el Procurador General de Puerto Rico, por cuanto la misma es “indicativa de una falta de respeto hacia los procedimientos” de este Tribunal. In re Díaz García, 104 D.P.R. 171, 174 (1975).
En el presente caso, el querellado Federico Freytes Mont no sólo no ha contestado en el término reglamentario la querella que radicara el Procurador General, sino que ha abandonado la jurisdicción sin dejar dirección futura con el aparente propósito de impedir que los procedimientos disciplinarios comenzados no puedan llegar a su fin. (2) Ello no sólo es una conducta reñida con los Cánones de Ética en general, sino que constituye un intento de menoscabar la facultad de este Tribunal para velar por que la clase togada cumpla fielmente con los compromisos contraídos con nuestra sociedad; conducta que no estamos dispuestos a tolerar y que es *14causa suficiente para que le consideremos indigno de seguir ostentando el título de abogado.
Por las razones expresadas, se separa indefinidamente del ejercicio de la abogacía en Puerto Rico al querellado Federico Frey tes Mont. Se dictará sentencia de conformidad con lo antes expuesto.
El Juez Presidente Señor Pons no participó. El Juez Aso-ciado Señor Negrón García se inhibió.

(1) Así surge de la información brindada a la Oficina del Alguacil General de este Tribunal por el propio padre del querellado, Sr. Federico Freytes Mena, y por otros ciudadanos entrevistados por dicha oficina.


(2) En J.R.T. v. Marex Const. Co., Inc., 103 D.P.R. 135, 141 (1974), expresamos que en “nuestra estructura de adjudicación de controversias —ya sea en la órbita administrativa o en la judicial— existe el deber im-plícito de una parte, abogado y de cualquier otra persona que participe en determinada controversia, de mantener y dar constancia de los cambios de dirección postal”.